       Case 2:15-cr-00198-GMN-NJK Document 387
                                           385 Filed 06/04/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
3    Wendi L. Overmyer
     Assistant Federal Public Defender
4    411 E. Bonneville, Ste. 100
     Las Vegas, Nevada 89101
5    (702) 388-6577
6    Wendi_Overmyer@fd.org

7    Attorney for Edwin Fujinaga
8
                          UNITED STATES DISTRICT COURT
9
                                  DISTRICT OF NEVADA
10

11   United States of America,
                                              Case No. 2:15-cr-00198-GMN-NJK
12                Plaintiff,
                                              Unopposed Motion for Copy of
13         v.                                 Sealed Exhibit
14   Edwin Fujinaga,
15                Defendant.
16

17         Defendant Edwin Fujinaga moves this Court for a copy of an exhibit
18   necessary for the parties to fully review Mr. Fujinaga’s record for direct appeal to
19   the Ninth Circuit. To conduct a thorough review and provide effective assistance
20   of appellate counsel to Mr. Fujinaga, undersigned counsel requests the Court
21   order the Clerk’s office to provide a copy of the following exhibit to both
22   undersigned counsel and counsel for the government:
23         Defense Exhibit 5 (Sealed Ex Parte Declaration of Janet McHard),
           admitted into the record at Calendar Call on October 24, 2018. ECF No.
24         197, pp. 72-73; ECF No. 198.
25

26
       Case 2:15-cr-00198-GMN-NJK Document 387
                                           385 Filed 06/04/20 Page 2 of 3




1          Undersigned has contacted counsel for the government, Appellate Chief

2    Elizabeth O. White, and the government does not oppose this request.

3          Dated: June 4, 2020.

4                                           Respectfully submitted,

5                                           RENE L. VALLADARES
                                            Federal Public Defender
6
                                        By: /s/ Wendi L. Overmyer
7
                                            Wendi L. Overmyer
8                                           Assistant Federal Public Defender
                                            Attorney for Edwin Fujinaga
9

10

11       IT IS SO ORDERED.
12
         Dated this ____
                     4 day of June, 2020.
13

14
         ___________________________________
15
         Gloria M. Navarro, District Judge
16       UNITED STATES DISTRICT COURT

17

18

19

20

21

22

23

24

25

26

                                              2
       Case 2:15-cr-00198-GMN-NJK Document 387
                                           385 Filed 06/04/20 Page 3 of 3




1                                 Certificate of Service

2          The undersigned hereby certifies that she is an employee of the Federal

3    Public Defender for the District of Nevada and is a person of such age and

4    discretion as to be competent to serve papers. On June 4, 2020, she served an

5    electronic copy of the above and foregoing motion by electronic service (ECF) to

6    the persons named below:

7                 NICHOLAS A. TRUTANICH
                  United States Attorney
8                 ELIZABETH O. WHITE
9                 Assistant United States Attorney
                  400 South Virginia Street
10                Suite 900
                  Reno, NV 89501
11

12
                                               /s/ Cecilia Valencia
13                                             Employee of the Federal Public
                                               Defender
14

15

16

17

18

19

20

21

22

23

24

25

26

                                               3
